Citation Nr: 1106321	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-19 830	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for ocular degeneration.   

3.  Entitlement to service connection for arteriosclerotic heart 
disease.  

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to service connection for upper extremity 
peripheral neuropathy.    

6.  Entitlement to service connection for lower extremity 
peripheral neuropathy.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO dated in November 2006.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1965 to October 1968.

2.  On January 24, 2011, prior to rendered a final decision as to 
this appeal, the Board was notified that the Veteran had died on 
October [redacted], 2010.        


CONCLUSION OF LAW

Due to the death of the Veteran, the Board no longer has 
jurisdiction to decide this appeal at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Board has learned that the Veteran died during the 
pendency of this appeal.  As a matter of law, Veteran's claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Thus, this appeal as to the identified claims has rendered moot 
by virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the RO where 
the claims were initially filed (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


